DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ordering module in claim 25, processing module in claim 25, and determination module in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Response to Amendment
5.	The amendment to specification overcomes previous objections to the specification.
6.	The amendments to claims 3, 8, 12, 13, 15, and 16 overcome the 35 USC 101 Rejection.
7.	The amendments to independent claims 1, 25, and 28 do not overcomes the previous 35 USC 103 Rejection see 35 USC 103 Rejection below.
Response to Arguments
8.	Regarding to rejection under 35 USC 103
Applicant asserts that the Ilias and Ling references does not explicitly disclose the limitation of “ordering of kernel channels and convolving a first of the ordered kernel channels with input data”. 
	Examiner respectfully disagrees. See 35 USC 103 Rejection below.

Applicant asserts that the kernels in the Ling reference “are grouped into two group (‘important’ and ‘unimportant’)…” The argument have been considered but are moot because the rejection still rely on the Ilias reference applied in the prior art rejection. See 35 USC 103 Rejection below.


Examiner respectfully disagrees. The Ilias reference teaches the influential kernels which is the potential contribution of the kernels, but Ilias does not explicitly teach how to calculate the influential value; however, Ling teaches calculation of sum of weights of the kernel to determine which kernels are importance (influential kernels with high potential contribution). See 35 USC 103 Rejection below.

Applicant asserts that the “the selection of the ‘largest kernels’ by the size of kernel is not the same as ordering the kernel channels base on the potential contribution.”
	Examiner respectfully disagrees. The Ilias reference teaches a pre-specified number k of the most influential kernels, corresponding to the k larger elements of the vector SW are activated during inference, and the Ling reference teaches how the largest kernel is convolve first. See 35 USC 103 Rejection below.
	Applicant’s argument file on 12/17/2021 have been fully considered but are not persuasive.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 1-2, 4-7, 12-14, 16-18, and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ilias (US 20180137417), in view of Ling et al. ("TaiJiNet: Towards Partial Binarized Convolutional Neural Network for Embedded Systems," 2018 IEEE Computer Society Annual Symposium on VLSI (ISVLSI), 2018).

Regarding claim 1, Ilias teaches:
	A method of reducing kernel computations; the method comprising: ordering a plurality of kernel channels to generate a set of ordered kernel channels based on a potential contribution of each of the plurality of kernel channels (Paragraph 0090; In one embodiment, and by means of a special devised training strategy, the elements of the vector SW during inference could reflect the significance of the corresponding convolutional kernel: A higher value for the element sw.sub.i signifies that the specific kernel corresponding to this element has an increased influence on the overall inference computation process. Paragraph 0091; In this embodiment, a pre-specified number k of the most influential kernels, corresponding, for example, to the k larger elements of the vector SW are activated during inference. The number k is dictated externally through a special mechanism reflecting some constraint such as the available computational time, or available resources, battery power etc., and at a specific time instance of the inference session.);
determining whether to convolve one or more subsequent kernel channels of the ordered kernel channels (Paragraph 0069; during inference these coefficients have the role of kernel activation rules indicating whether the kernels that produce the corresponding channels need to be computed. Paragraph 0091, “a pre-specified number k of the most influential kernels, corresponding, for example, to the k larger elements of the vector SW are activated during inference” Note: when K = 1, only the most influential kernel is activated; therefore, subsequent kernel channels are not activated/convolved. When K > 1, then at least 1 subsequent kernel channel is activated.);
	wherein the step of determining whether to convolve subsequent kernel channels comprises considering the potential contribution of at least one of the one or more subsequent kernels in combination with the convolution output (Paragraph 0069; the values of the activation rules are calculated first, and if each value exceeds a threshold (446 in FIG. 4), that determines whether the corresponding kernel needs to be computed or can be omitted (not calculated). This model consider each value which mean it consider at least one or more subsequence kernel channels. Paragraph 0070; specifically says the LKAM influence the degree to which various convolutional kernels participate in the overall computational process.).
	But Ilias does not explicitly teach wherein the potential contribution of a given kernel channel is an absolute sum of weights associated with the given kernel channel, such that a first kernel channel of the set of ordered kernel channels has the largest 
	However, Ling teaches:
	wherein the potential contribution of a given kernel channel is an absolute sum of weights associated with the given kernel channel (Section III. TAIJINET DESIGN, C. Partial Binarized Convolution, Kernel Grouping; In order to characterize the importance of each kernel, we have explored six criteria: (1); indicates that the potential contribution is calculated based on the absolute sum of weights of the kernel. Section IV. EVALUATION); 
such that a first kernel channel of the set of ordered kernel channels has the largest potential contribution (Selecting largest kernels. In contrast, the accuracy of quantizing kernels with the largest mean-l1 decreases rapidly with the increase of ratio, which indicates the important kernel tend to have larger mean-l1.).
convolving the first kernel channel of the set of ordered kernel channels with input data to produce a convolution output (Section III. TAIJINET DESIGN, C. Partial Binarized Convolution, Architecture Reconstruction; we rearrange the position of each kernel according to its resolution, as shown in the middle of Fig 2. As a result, each group of kernels form a new convolutional layer, and these two new parallel convolutional layers share the same input feature map and concatenate their output feature maps);
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of Ilias and the method of Ling in order to reduce computation in a convolutional neural network. By reconstructing architecture, the (Section III. TAIJINET DESIGN, C. Partial Binarized Convolution, Architecture Reconstruction).

Regarding claim 2, modified Ilias teaches the method of reducing kernel computations of claim 1, and Ilias also teaches:
	wherein the step of determining whether to convolve subsequent kernel channels comprises considering the potential contribution of a subset of the one or more subsequent kernel channels in combination with the convolution output (Paragraph 0069; the values of the activation rules are calculated first, and if each value exceeds a threshold (446 in FIG. 4), that determines whether the corresponding kernel needs to be computed or can be omitted (not calculated). This model consider each value which mean it consider the value of a subset of the one or more subsequence kernel channels. Potential contribution here is the value of each kernel channel. Paragraph 0070; specifically says the LKAM influence the degree to which various convolutional kernels participate in the overall computational process.).

Regarding claim 4, modified Ilias teaches the method of reducing kernel computations of claim 1, and Ilias also teaches:
	further comprising a step of processing the convolution output value using an activation function to produce an activation output value (Paragraph 0040; Directly after the convolutions an additive bias and nonlinearity (sigmoidal, hyperbolic tangent etc.) or a rectified linear unit (RELU, leaky RELU etc.) is applied to each feature map (34, 39 in FIG. 1)).

Regarding claim 5, modified Ilias teaches the method of reducing kernel computations of claim 4, and Ilias also teaches:
	wherein the activation function is any one of a rectified linear unit, a binary step, sigmoid or tanh activation function (Paragraph 0040; Directly after the convolutions an additive bias and nonlinearity (sigmoidal, hyperbolic tangent etc.) or a rectified linear unit (RELU, leaky RELU etc.) is applied to each feature map (34, 39 in FIG. 1). Paragraph 0087; the resulting binary activation vector SW.sub.t is the indicator of whether to apply the corresponding filtering kernels on the input data or skip the particular computations. Where binary activation is binary step activation function.).

Regarding claim 6, modified Ilias teaches the method of reducing kernel computations of claim 4, and Ilias also teaches:
	further comprising a step of determining whether to convolve subsequent kernel channels will impact the activation output value, when the potential contribution exceeds a predetermined threshold (Paragraph 0069; the values of the activation rules are calculated first, and if each value exceeds a threshold (446 in FIG. 4), that determines whether the corresponding kernel needs to be computed or can be omitted (not calculated)).


	wherein subsequent kernel channels are not processed if it is determined that convolving the subsequent kernel channels will not impact the activation output value (Paragraph 0075; The learned rules can indicate the kernels with zero influence so that the corresponding kernels can be excluded from computation. This means that the subsequent kernel channels are not processed if it is determined that convolving the subsequent kernel channels will not impact the activation output value.).

Regarding claim 12, modified Ilias teaches the method of reducing kernel computations of claim 4, and Ilias also teaches:
	further comprising determining the potential contribution for one or more subsequent kernels when the activation output value of the first of the ordered kernels results in the activation function being activated (Paragraph 0091; In this embodiment, a pre-specified number k of the most influential kernels, corresponding, for example, to the k larger elements of the vector SW are activated during inference. This means that the activation output value of the first of the ordered kernels results in the activation function being activated.).

Regarding claim 13, modified Ilias teaches the method of reducing kernel computations of claim 4, and Ilias also teaches:
(Paragraph 0094; This configuration ensures the maximum possible gain from a potential deactivation of kernels, since a much more significant load corresponds to the larger kernels. The previous teaches that the k larger elements of the vector SW are activated. Which mean the only change in the activation output is being deactivated.).

Regarding claim 14, modified Ilias teaches the method of reducing kernel computations of claim 13, and Ilias also teaches:
	further comprising computing a further convolution output when it is determined that the subsequent convolution output will result in a change in the activation output value (Paragraph 0101; Such connections enable a complete deactivation of a convolutional layer without interfering with the subsequent processing stages. This means that it still computing a further convolution output when it is determined that the subsequent convolution output will result in a change in the activation output value.).

Regarding claim 16, modified Ilias teaches the method of reducing kernel computations of claim 1, and Ilias also teaches:
	wherein processing comprises convolving a first kernel channel against a first portion of the input data, and each subsequent kernel channel against said first portion of the input data (Paragraph 0104; In one embodiment, the deep learning network could be implemented as a VLSI hardware implementation, where all the filter kernels are to be implemented as separated hardware blocks in a parallel architecture where all the filter kernels are operating on the same feature map. This means that convolving a first kernel channel against a first portion of the input data, and each subsequent kernel channels against the first portion of the input data.).

Regarding claim 17, modified Ilias teaches the method of reducing kernel computations of claim 1, and Ilias also teaches:
	wherein processing comprises convolving a first kernel channel with a first portion of the input data, and subsequent kernel channels with subsequent portions of the input data (Paragraph 0104; In one embodiment, the deep learning network could be implemented as a VLSI hardware implementation, where all the filter kernels are to be implemented as separated hardware blocks in a parallel architecture where all the filter kernels are operating on the same feature map. This means that convolving a first kernel channel with a first portion of the input data, and subsequent kernel channels with subsequent portions of the input data.).

Regarding claim 18, modified Ilias teaches the method of reducing kernel computations of claim 1, and Ilias also teaches:
	wherein processing comprises convolving a first kernel channel with a first portion of the input data, and then the first kernel channel against subsequent portions of the input data (Paragraph 0104; In one embodiment, the deep learning network could be implemented as a VLSI hardware implementation, where all the filter kernels are to be implemented as separated hardware blocks in a parallel architecture where all the filter kernels are operating on the same feature map. This means that convolving a first kernel channel with a first portion of the input data, and then the first kernel channel against subsequent portions of the input data.).

Regarding claim 20, modified Ilias teaches the method of reducing kernel computations of claim 1, and Ling also teaches:
	wherein the potential contribution is calculated based on the sum of the weights of subsequent kernel channels (Section III. TAIJINET DESIGN, C. Partial Binarized Convolution, Kernel Grouping; In order to characterize the importance of each kernel, we have explored six criteria: (1); indicates that the sum of the weights being calculated for each kernel channel.).
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of Ilias and the method of Ling because the remaining elements can also be non-zero. This allows us to learn the linear combination of output channels by remaining elements. Therefore, better accuracy can be obtained (Ling, Section III. TAIJINET DESIGN, B. Model Transformer).

Regarding claim 21, modified Ilias teaches the method of reducing kernel computations of claim 1, and Ilias also teaches:
	wherein the weights of the kernel are calculated during a training process of a convolutional neural network associated with the kernel (Paragraph 0077; In one aspect of this invention, the training of the LKAM modules takes place concurrently with the training of the rest of the network with the classic approach as indicated in the flow chart of FIG. A, using in one embodiment a back-propagation algorithm (e.g Stochastic Gradient Descend, AdaDelta, Adaptive Gradient, Adam, Nesterov's Accelerated Gradient, RMSprop etc.) and also involves the calculation of the weights).

Regarding claim 22, modified Ilias teaches the method of reducing kernel computations of claim 1, and Ilias also teaches:
	wherein the input data is an input feature map (Paragraph 0072; First the feature maps of the i-th convolutional layer are fed into this module (336 in FIGS. 3 and 440 in FIG. 4)).

Regarding claim 23, modified Ilias teaches the method of reducing kernel computations of claim 1, and Ilias also teaches:
	wherein the convolution output is an output feature map (Paragraph 0072; First the feature maps of the i-th convolutional layer are fed into this module (336 in FIGS. 3 and 440 in FIG. 4). These are processed by a number of k.sub.fi+1 kernels of size 1×1×C.sub.i+1 (442 in FIG. 4). This procedure results in a number of k.sub.fi+1 feature maps (442 in FIG. 4)).

Regarding claim 24, modified Ilias teaches the method of reducing kernel computations of claim 1, and Ilias also teaches:
	wherein the step of determining whether to convolve subsequent kernel channels comprises considering the potential contribution of at least one of the one or more (Paragraph 0091; when K = 1, only the most influential kernel is activated; therefore, subsequent kernel channels are not activated/convolved. When K > 1, then at least 1 subsequent kernel channel is activated. Figure 1; indicates that the step of determining whether to convolve subsequent kernel channels comprises considering a potential contribution of at least one of the one or more subsequent kernels in combination with bias and a type of activation function, which is ReLU in this case.).
	
Regarding Claim 25, it is a system claim that corresponds to method Claim 1, it is substantially similar to Claim 1, and is rejected in the same manner, the same art and reasoning applying.

Regarding Claim 26, it is a system claim that corresponds to method Claim 22, it is substantially similar to Claim 22 without any further teachings, and is rejected in the same manner, the same art and reasoning applying.

Regarding Claim 27, it is a system claim that corresponds to method Claim 24, it is substantially similar to Claim 24 without any further teachings, and is rejected in the same manner, the same art and reasoning applying.

Regarding Claim 28, it is a non-transitory computer-readable storage medium that corresponds to method Claim 1, it is substantially similar to Claim 1 and is rejected in the (Paragraph 0113; the disclosed methods may be partially implemented in software that can be stored on a storage medium, executed on programmed general-purpose computer with the cooperation of a controller and memory, a special purpose computer, a microprocessor, or the like.).

9.	Claim 8-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ilias (US 20180137417), in view of Ling et al. ("TaiJiNet: Towards Partial Binarized Convolutional Neural Network for Embedded Systems," 2018 IEEE Computer Society Annual Symposium on VLSI (ISVLSI), 2018), and in further view of Lai, et al., ("CMSIS-NN: Efficient Neural Network Kernels for Arm Cortex-M CPUs," 2018 Cornell University, Neural and Evolutionary Computing, pp. 1-10).

Regarding claim 8, modified Ilias teaches the method of reducing kernel computations of Claim 1, but does not explicitly teach further comprising a step of analyzing a convolution output of a kernel channel applied to a region of the input data and determining maximum contribution for the region.
Lai, however, does teach:
further comprising a step of analyzing a convolution output of a kernel channel applied to a region of the input data and determining maximum contribution for the region (Section 4.4 Pooling; Pooling is a window-based operation with a given kernel size, stride and padding. Max pooling, which calculates the maximum value, where the value being a value of all pixels within the window).
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of modified Ilias with the method of Lai because by represent the entire region with one value it can speed-up the pooling process with no additional memory overhead. (Lai, Section 4.4 Pooling).

Regarding claim 9, modified Ilias teaches the method of reducing kernel computations of Claim 8, but does not explicitly teach wherein the analysis of the convolution output comprises determining a max pooling of the kernels over predetermined regions of the input data.
Lai, however, does teach:
	wherein the analysis of the convolution output comprises determining a max pooling of the kernels over predetermined regions of the input data (Section 4.4 Pooling; average pooling, which calculates the average value of all pixels within the window, and max pooling, which calculates the maximum value, where the value being a value of all pixels within the window).
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of modified Ilias with the method of Lai because max pooling calculates the maximum value over predetermined regions of the input data; it helps reducing the feature dimensions and thus the number of parameters and computations in the network (Lai, Section 4.4 Pooling)..

Regarding claim 10, modified Ilias teaches the method of reducing kernel computations of Claim 9, but does not explicitly teach wherein the predetermined regions are 2 x 2, 3 x 3 or 4 x 4.
Lai, however, does teach:
	wherein the predetermined regions are 2 x 2, 3 x 3 or 4 x 4 (Section 4.2 Matrix Multiplication; the matrix multiplication kernel is implemented with 2 × 2 kernels. Figure 8; image with a 3x3 kernel. Section 4.2 Matrix Multiplication; supporting a large kernel can further improve performance, but may be limited by the total number of registers. Arm Cortex-M cores have 16 architectural registers, including PC and LR. This means that 4x4 kernels are supported.)
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of modified Ilias with the method of Lai because this enables some data reuse and saves on the total number of load instructions. (Lai, Section 4.2 Matrix Multiplication).

Regarding claim 11, modified Ilias teaches the method of reducing kernel computations of Claim 9, but does not explicitly teach wherein determining the potential contribution further comprises convolving each channel of the kernel of the max pooling consecutively.
Lai, however, does teach:
	wherein determining the potential contribution further comprises convolving each channel of the kernel of the max pooling consecutively (Figure 1; indicates that convolution layers contain channels of the kernel. A kernel usually has three kernel channels (Red, Green and Blue) as indicates in Figure 1.Table 1; indicates that convolving each channel of the kernel of the max pooling consecutively).
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of modified Ilias with the method of Lai because max pooling calculates the maximum value over predetermined regions of the input data. It helps reducing the feature dimensions and thus the number of parameters and computations in the network (Lai, Section 4.4 Pooling).

Regarding claim 15, modified Ilias teaches the method of reducing kernel computations of Claim 1, but does not explicitly teach further comprising storing the convolution output if the convolution output is a maximal value.
Lai, however, does teach:
	further comprising storing the convolution output if the convolution output is a maximal value (4.4 Pooling; Max pooling calculates the maximum value of all pixels within the window…additional memory may be required to store the intermediate results after x-pooling. Table 1, in dictates that max pooling are being used to produce the convolution output. This means that the convolution output is a maximal value.).
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of modified Ilias with the method of Lai in order to allow the total number of operations to be reduced. (Lai, Section 4.4 Pooling).

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT MINH DANG whose telephone number is (571)272-8665. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/P.M.D./Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121